Opinion issued April 8, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-13-01019-CV
                         ———————————
                 ELLEN HOFMANN-HAYNIE, Appellant
                                       V.
             SPRING CREEK BARBEQUE #2, LTD., Appellee


                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-18201


                        MEMORANDUM OPINION

     Appellant, Ellen Hofmann-Haynie, has neither paid the required fees nor

established indigence for purposes of appellate costs. See Tex. R. App. P. 5

(requiring payment of fees in civil cases unless indigent), 20.1 (listing

requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207, 51.941(a), 101.041 (West 2013) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1)

(listing fees in court of appeals). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See Tex. R. App. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                          2